ORDER
The Disciplinary Review Board having filed its decision with the Court in DRB 00-119, concluding that a letter of admonition should be issued to JEFFREY I. BRONSON of MORRISTOWN, who was admitted to the bar of this State in 1982, for violation of RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
*259ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.